Appeal from an order of the Family Court, Niagara County (David E. Seaman, J.), entered October 4, 2011 in a proceeding pursuant to Family Court Act article 6. The order directed the parties to participate in and cooperate in therapeutic supervised visitation for petitioner.
*1096It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent father appeals from an order entered in a proceeding commenced by petitioner mother seeking enforcement of a 2009 visitation order. Family Court determined that the father was not in willful violation of the 2009 order, and the court continued the existing supervised visitation arrangement. The father and the Attorney for the Children contend on appeal that the court erred in continuing supervised visitation. Inasmuch as the father never requested a modification of the 2009 order and is not aggrieved by the court’s disposition of the enforcement petition, this appeal must be dismissed (see CPLR 5511; see generally Matter of Terrance M. [Terrance M., Sr.], 75 AD3d 1147, 1147 [2010]; Matter of Rivera v Perez, 299 AD2d 944, 944 [2002]). Present—Scudder, P.J., Peradotto, Carni, Whalen and Martoche, JJ.